DET---AILED ACTION

Status
This Office Action is responsive to claims filed for 16/291699 on 12/21/2020. Please note Claims 1-3 are pending and have been examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provision of AIA .
Response to Amendments
   The amendment filed on 12/21/2020 has been entered. Claims 1-3 remain pending in the application. Claims 1-3 have been examined. Claims 1 and 3 are amended. Applicant has amended the claim to overcome the 112(b) issue.

Response to Arguments
Applicant has argued that the prior art of record does not teach the newly amended limitations of Claims 1 and 3. Examiner respectfully disagrees.  Applicant has amended the claim introduce a 112(a) new matter issue. Examiner has reviewed the specification and cannot find support for the negative limitation “and without using data from a specially-manufactured reference work piece.”  Applicant has argued that Muller discloses using data from a working standard with appears to be a specially manufactured reference work piece. A working standard is not specially manufactured piece. A standard indicates that it would not be special/specialized/specially manufactured.  Muller does not use a specially-manufactured piece. Referring to Fig. 1,  ΔXiCT (the CMM and the CT value difference) is used as the value to correct the un-calibrated work piece. The reference does not use a specially manufactured work piece and thus the claim limitations are met by Muller.   Dependent claims are similarly rejected as the independent claim is rejected. Please see explanation above. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Examiner has reviewed the specification, particularly ¶ [0068] and found no mention of the negative limitation “without using data from a specially-manufactured reference work piece.”  This limitation does not appear in the specification. Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Muller (Müller, Pavel, et al. "Estimation of measurement uncertainties in X-ray computed tomography metrology using the substitution method." CIRP Journal of Manufacturing Science and Technology 7.3 (2014): 222-232.).	

Muller teaches: A measuring X-ray CT apparatus that is configured to emit X-rays while rotating a work piece that is arranged on a rotary table and to reconstruct a projection image thereof to generate volume data of the work piece  (Muller discloses “the Nanotom cone-beam CT system from GE Phoenix X-ray at the laboratory of Novo Nordisk A/S was used in this study.” and includes a rotary table as well as a projection images that are used to reconstruct the data, Pg 225 Column 2 ¶1  and Fig. 4 )  the measuring X-ray CT apparatus comprising:
one or more memories   (Muller discloses the CT system which inherently has memory to be able to recreate the projection images, pg 225 column 2, ¶ 1) that store:
a set of executable instructions  (Muller discloses software used for measurements and calibration, pg 225, Column 1, ¶1-2 ), and
volume data for a predetermined work piece as master data, for which values are assigned ahead of time (Muller disclose that reconstruction for the CT data set (ie the projection images) are completed that the scanning parameters are the same for both the master piece and reference object for scale error correction, pg 224, Column 2 ¶1 and Table 1)   and
a processor (Muller discloses the CT system which inherently has processor to be able to recreate the projection images, pg 225 column 2, ¶ 1), which when executing the set of executable instructions, is configured to operate as:
a system that obtains volume data for a production work piece under identical conditions to the predetermined work piece  (Mueller discloses that in the measurement setup for the CT measurements in Fig. 1, the scanning parameters are set up previously and are unchanged, pg 224, Column 2 ¶1 and Table 1. He further discloses in Fig. 4, that the object under measurement is placed in the Nanotom cone-beam CT scanner, the CT scanner obtains the projection images, pg 225, Column 2 ¶1)
a system that measures the volume data for the production work piece and that obtains an X-ray CT measured value for the production work piece (Muller discloses “ΔXiCT is used to correct a measurement result of any CT measurement of uncalibrated workpiece XiCT .” pg 224, Column 1, ¶2 ); and
a corrector that corrects the X-ray CT measured value for the production work piece using the master data and without using data from a specially-manufactured reference work piece.   (Muller discloses “ΔXiCT is used to correct a measurement result of any CT measurement of uncalibrated workpiece XiCT (also corrected for CT-related errors), resulting in the corrected value YiCT.” pg 224, Column 1, ¶2 )

Regarding Claim 2, Muller teaches: The measuring X-ray CT apparatus according to claim 1, and further teaches: the production work piece includes a plurality of production work pieces  (Muller discloses that the object under study is a component of a dose engine, which is part of an insulin pen, pg.224 Column 2 ¶1) , and
the predetermined work piece is a mass-produced work piece selected from the plurality of production work pieces (Muller disclose that a part from production was selected as a master piece, pg.224 Column 2 ¶1. ).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MENATOALLAH M YOUSSEF whose telephone number is (571)270-3684.  The examiner can normally be reached on 8-5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on 571-270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/Menatoallah Youssef/Primary Examiner, Art Unit 2663